Citation Nr: 1504888	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from August 1981 to August 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at a hearing conducted by the undersigned Veterans Law Judge at the RO in December 2013.  A transcript of this hearing has been associated within the Veteran's electronic claims folder.  


FINDINGS OF FACT

1.  The Veteran is not shown by the competent medical evidence of record to have a current hearing loss disability for VA compensation purposes.

2.  Affording the Veteran the benefit of the doubt, tinnitus was incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in March 2009.

The duty to assist the Veteran in the development of the claim has also been met.  The Veteran's service treatment records have been associated with the evidentiary record.  Pertinent post service medical records have also been associated with the record.  The Veteran was afforded a VA audio examination in September 2012.  That examination is sufficient as the VA examiner considered the entire record, noted the history of the Veteran's hearing loss and tinnitus, addressed relevant evidence and provided the medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Factual Background

The Veteran claims his hearing loss and tinnitus both began during his active military service.  Service treatment records include a July 1981 enlistment examination report and a July 1983 separation examination report.  Neither show hearing loss (as defined for VA purposes in 38 C.F.R. § 3.385).  Reports of medical history, which accompanied by examinations, show that the Veteran denied hearing problems.  Also, the Veteran at no time during his military service complained of hearing problems (to include tinnitus).

A September 2012 VA audio examination report shows that the Veteran denied any specific in-service incident to account for his tinnitus, but stated that he experienced bilateral tinnitus daily which lasted for 30 to 45 minutes.  The report noted that audiometry findings did not show right hearing loss, as defined by VA.  See 38 C.F.R. § 3.385.  The examiner stated that she could not test any of the required frequencies for the left ear and therefore could not obtain an average puretone threshold average for this ear.  She stated that she could not do so because the pure tone average was not in agreement with speech understanding and immittance for the left ear.  She was able to obtain Maryland CNC speech discrimination scores, found to be 100 percent for each ear.  The examiner diagnosed bilateral sensorineural hearing loss was diagnosed, but opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  As rationale, she noted that there was no threshold shift from enlistment to discharge.  She also cited to a medical-legal reference and noted that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result.  

At the September 2012 VA audio examination, the Veteran denied any in-service incident to which he attributed his current tinnitus complaints.  As to the etiology of the tinnitus, the examiner opined that the tinnitus was at least as likely as not a symptom of his diagnosed hearing loss, but did not provide an opinion as to whether it was otherwise related to service.  

At the December 2013 hearing, the Veteran testified that he was exposed to acoustic trauma while stationed in South Korea, as he was located nearby an artillery facility.  He denied having his hearing acuity examined in the military.  He asserted that both his claimed hearing loss and tinnitus began while on active duty.  

Laws and Regulations

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Bilateral Hearing Loss

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319   (2007). 

The audiometric findings reported in the September 2012 VA examination do not show that the Veteran has a hearing loss disability for VA compensation purposes.  The Board acknowledges that the Veteran contends that he has bilateral hearing loss as a result of service.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, diagnosing hearing loss requires specialized training and medical testing, thus, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from hearing loss caused by or otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  Hence, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of his claim.

Even assuming the examiner was able to obtain valid test results, the Board finds the opinion to be highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner provided an adequate rationale for her opinion.  The examiner considered the Veteran's history of noise exposure in service, but noted that there was no significant threshold between the examinations at enlistment and discharge.  The reference to the lack of a threshold shift between entrance and separation indicates that the VA examiner's opinion was not based solely on normal hearing at separation.  Cf. Hensley v. Brown, 5 Vet. App. 155 (1993).   

As the evidence of record shows that the Veteran has not been diagnosed with hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  The appeal must be denied at this time.

Tinnitus

Affording the appellant the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

Here, the Veteran had asserted that his tinnitus began in service and that he had symptoms since then.  The Board acknowledges the VA examiner did not offer a specific opinion as to whether the condition is related to service and there were no complaints in service.  However, in weighing the Veteran's competent and credible assertions versus the VA examination and service treatment records, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all reasonable doubt, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


